Citation Nr: 1342696	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a bilateral hearing loss disability. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

A bilateral hearing loss disability was not shown in service or within the first post-service year, and is not related to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §  3.102, 3.159 and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

A VCAA letter dated in July 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised of the evidence necessary to substantiate a claim for service connection and of the allocation of responsibilities between himself and VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and private treatment records from Dr. T have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding private medical records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law. See 38 C.F.R. § 3.159(c)(4). VA examinations were conducted in December 2012 and November 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The VA examiners performed all of the required audiology testing needed to determine the existence of a hearing loss disability. As will be discussed in greater detail below, the examiner's diagnosis and opinions were based on review of the claims file and available medical records, the Veteran's reported medical history and current symptoms, and audiology results. The Board, therefore, finds the December 2012 and November 2010 VA examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for a bilateral hearing loss disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

There is no indication in the record that any additional evidence, relevant to the Veteran's bilateral hearing loss service connection claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.

Merits of the Claim

The Veteran contends that he has suffered from bilateral hearing loss since his active military service and therefore is entitled to service connection. For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran had bilateral hearing loss during service or continuously since that time, or that any current bilateral hearing loss disability is otherwise related to service. The Board concludes that service connection for a bilateral hearing loss disability is not warranted.

Law and Regulations- Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. Service connection for sensorineural hearing loss will rebuttably be presumed if it manifests to a compensable degree within one year following active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Service connection may also be granted for a disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service. 38 C.F.R. § 3.303(d).

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385. "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that he has suffered from bilateral hearing loss since his military service. Specifically, he alleges that he was exposed to excessive noise exposure during his military service and that there was a shift in his hearing acuity when enlistment and separation examination results are compared. Therefore, he believes that he is entitled to service connection for his current bilateral hearing loss disability.

In the instant case, the Veteran has a current diagnosis of bilateral sensorineural hearing loss, consistent with VA regulations. VA audiological testing in December 2012 resulted in findings of puretone thresholds in excess of 40 decibels or greater from 1000 to 4000 Hertz bilaterally. Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The next requirement of direct service connection is that the Veteran must have suffered an in-service injury or disease. The Veteran contends that he was exposed to excessive noise exposure from smalls arms fire during training and from heavy equipment, like loud generators. In light of the Veteran's duties as an engineer equipment repairman in the military, the Board will presume that the Veteran's allegations of excessive noise exposure are credible because they are consistent with his service and duties. Therefore, his noise exposure during service is conceded. Therefore the second element of service connection is satisfied.

Therefore, this case turns upon the existence of the third requirement of service connection- a "nexus" or relationship between the Veteran's current bilateral hearing loss disability and the noise exposure during active service. In support of his claim for service connection for his bilateral hearing loss disability, the Veteran offered a written lay statement in August 2010 that alleged that he experienced hearing loss since service and that he was assigned to work on electric generators frequently. He recounted a specific incident where he could not get one of the generators to shut down. He explained that the noise was very intense and that he has had hearing problems ever since that incident. On his January 2013 VA Form 9, the Veteran indicates that there was a shift in his hearing acuity at the time of separation.

The Board finds that the Veteran's testimony is credible because there is nothing in the record that directly contradicts his statements. However, while the Veteran is competent as a lay person to report the symptoms that he experienced and his difficulty hearing during and post military service, he is not competent to diagnose a hearing loss disability during service nor is he competent to provide the etiology of his current hearing loss disability. The Veteran lacks the required knowledge and specialized skills to do so. 

Dr. T diagnosed mild to moderately severe bilateral sensorineural hearing loss. He noted the Veteran's history of exposure to heavy equipment noise, small arms, recreational hunting noise and post-service occupational noise exposure as a truck mechanic. He opined that although the current noise-induced hearing loss has several collective etiologies, it is "reasonable to assume" that at least some portion of this loss was due to his military service. 

Upon review of the Veteran's service treatment records, a September 1959 pre-enlistment report of medical history notes that the Veteran had frequent ear aches as a child. However, the Veteran's enlistment examination report indicated that his ears were "normal". Whispered voice testing at the time of the Veteran's May 1960 enlistment examination indicated results of 15/15. The remainder of the records contain no documentation of complaints or treatment for hearing loss or hearing related issues or symptoms during service. His March 1962 separation examination audiometric results, once converted to American Standards Association(ASA) units, were as follows: (in decibels)


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Left
15
10
10
Not tested
10
Right
15
10
10
Not tested
35

Again, the Veteran considered himself to be in "good" health at the time of his March 1962 separation examination and indicated such in writing on his report of medical history.

The Veteran was afforded VA audiology examinations in November 2010 and December 2012 to determine the existence of a current hearing loss disability and, if present, the etiology of such. The VA examiners, reviewed the Veteran's claims file and his medical history. They both performed the required puretone threshold and Maryland CNC testing. The results of the November 2010 testing were as follows: (in decibels)


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Left
25
40
65
75
70
Right
30
40
65
65
75

The speech recognition scores were 90% and 82% in the left and right ears, respectively. The examiner diagnosed bilateral sensorineural hearing loss and opined that the onset of the Veteran's hearing loss occurred after service. He supported his opinion by explaining that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and is not delayed in onset. He also stated that the Veteran's separation examination was well within normal limits and that therefore, all factual evidence indicates that the onset of the current hearing loss disability occurred after service.

The results of the December 2012 testing were as follows: (in decibels)


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Left
30
45
65
80
75
Right
35
45
60
70
80

The speech recognition scores were 80% and 84% in the left and right ears, respectively. The examiner diagnosed bilateral sensorineural hearing loss and opined that it was not at least as likely as not that the Veteran's current hearing loss was caused by or a result of an event in military service. He provided a rationale that explained that neither ear was likely to decline from military service noise to the point noted on the December 2012 examination report. He explained that this was confirmed by the Congressional commissioned study by the Institute of Medicine, which found that normal hearing on discharge does not result in latent hearing losses. He further stated that the Veteran's present hearing loss was gradual over time and consistent with a history of noise exposure from being a mechanic, small engines, hunting firearms, service station work, and engine repair work for 20 years.

In assessing the weight of the available evidence, the Board finds that the November 2010 and December 2012 VA examinations and medical opinions consisted of the expertise, knowledge, and skills of qualified medical professionals, the required audiology testing to determine the existence of a hearing loss disability, and rationales for the opinions. As such, the Board finds the VA medical opinions regarding the etiology of the Veteran's current bilateral hearing loss disability to be highly probative and that they outweigh the lay evidence and private medical evidence provided by the Veteran. The examiners' opinions outweigh the private medical opinion as they considered and addressed the hearing results in service, including those at the time of separation. The 2010 examiner determined that the Veteran had hearing within normal limits at separation, that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and is not delayed in onset, and that the evidence indicated that the onset of the current hearing loss occurred after service. The 2012 examiner cited to the Institute of Medicine study and indicated that normal hearing on discharge does not result in latent hearing losses.  The examiner also noted that the audiogram of 1962 was normal for VA definition for both ears, entirely normal for the right ear and normal on the left with a shallow notch at 4000 Hertz on the left. 

For the sake of completeness, it is noted that hearing loss is considered to be a chronic disease for VA purposes (See 38 C.F.R. § 3.309(a)), and would be subject to presumptive service connection if it were shown within one year from separation of service. Although there is a presence of current bilateral hearing loss, there is no documentation of a hearing loss disability to a compensable degree within the first post-service year or for many years thereafter. As such, service connection for a bilateral hearing loss disability on a presumptive basis is not for application.

Regarding continuity of symptomatology, it is noted that the Veteran reports that he has had difficulty hearing since service. Such reports are competent, credible and probative. However, the VA examiners determined that hearing loss was not manifested in service and that current hearing loss is not related to service. These opinions outweigh the Veteran's reports of continuity of symptomatology as the examiners reviewed the history, including the separation examination report findings, and determined that current hearing loss is not related to service.

For the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that there is a relationship between the Veteran's current bilateral hearing loss disability and his military service. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


